 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      TERRELL EDWARD JONES,
                                                         CASE NO. 3:19-CV-5954-RBL-DWC
11                             Plaintiff,
                                                         ORDER
12               v.

13      PAUL MASIELLO, et al.,

14                             Defendants.

15          Plaintiff, proceeding pro se and in forma pauperis, filed this civil rights Complaint

16 pursuant to 42 U.S.C. § 1983. Presently before the Court is Plaintiff’s Motion to Retrieve

17 Discovery/Trial Transcripts at Public Expense (“Motion”). Dkt. 26.

18          Plaintiff was granted in forma pauperis status on October 31, 2019. Dkt. 7. In the

19 Complaint, Plaintiff alleges Defendants, two prosecuting attorneys and two detectives, violated

20 his civil rights in Lewis County case where Plaintiff was found not guilty by a jury. Dkt. 8.

21          Plaintiff’s Motion asks the Court to order Defendants to provide Plaintiff with his Lewis

22 County Superior Court trial transcripts. Dkt. 26. Plaintiff has not provided any specific

23 information as to why he needs the transcripts, only the conclusory allegation he needs the

24 transcripts for “all of the facts of the matters” asserted by him. Dkt. 26. Plaintiff was advised by


     ORDER - 1
 1 the Lewis County Superior Court it would cost $1,080.00 to transcribe his trial transcript and two

 2 other hearings. Dkt. 26 at 4.

 3          Defendants have provided Plaintiff with discovery documents at Plaintiff’s request. Dkt.

 4 27-1, Declaration of Defense Counsel, Cullen Gatten. Defendants are not the possession of

 5 Plaintiff’s trial court transcripts. See id. The trial court proceedings were not transcribed as there

 6 was no anticipation of an appeal because Plaintiff was acquitted. Dkt. 27, 27-1.

 7          Federal Rule of Civil Procedure 34(a)(1) requires the party upon whom the discovery

 8 request was served “to produce and permit the requesting party or its representative to inspect,

 9 copy, test or sample ...” the items that are deemed responsive to his request. Nothing in Rule 34

10 requires the producing party to bear the costs associated with the production.

11          The costs of discovery should be borne by the party requesting discovery and it is not

12 Defendants’ responsibility to provide Plaintiff with the resources necessary for him to litigate his

13 case at Defendants’ expense. See Lewis v. Casey, 518 U.S. 343, 384 (1996) (an inmate’s

14 constitutional right of access to the courts does not impose “an affirmative obligation on the

15 states to finance and support prisoner litigation”); Manley v. Zimmer, 2013 WL 5978021, *3-4

16 (D. Nev. Nov. 8, 2013) (finding the expenses for the plaintiff’s discovery should be borne by the

17 plaintiff, and not the responsibility of the defendants).

18          Furthermore, although the Court granted plaintiff’s application to proceed in forma

19 pauperis, (Dkt. 7), the in forma pauperis statute, 28 U.S.C. § 1915, only waives the filing fee for

20 an indigent prisoner's civil rights complaint, and it does not require the Court to order financing

21 of the entire action or waiver of fees or expenses for discovery. Hadsell v. Comm'r Internal

22 Revenue Serv., 107 F.3d 750, 752 (9th Cir. 1997); Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir.

23 1993); Tedder v. Odel, 890 F.2d 210, 211–12 (9th Cir. 1989) (per curiam). Thus, Plaintiff is

24


     ORDER - 2
 1 financially responsible for all other costs of litigation including the cost of obtaining discovery

 2 documents.

 3          Therefore, the Plaintiff’s Motion (Dkt. 26) is denied.

 4          Dated this 27th day of March, 2020.


                                                          A
 5

 6
                                                          David W. Christel
 7                                                        United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
